Citation Nr: 9905716	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	Floyd Sherrod, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to August 
1975.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an adverse action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which denied the appellant's claim for 
recognition as the surviving spouse of the veteran for the 
purpose of entitlement to VA death benefits.  The Board 
remanded the case in June 1996 for additional development; 
the RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  The record reflects that that the veteran stated in 
August 1977 that he had had a child with the appellant in 
March 1977, and that they lived together.  He also stated 
that he was planning to be married on August [redacted] 1977.

2.  The evidence of record documents that the veteran was 
living in Cleveland, Ohio between December 1982 and June 
1983.  The appellant was living in Cleveland at the time of 
the birth of the twins in August 1981.

3.  Lay statements and documents of record support the 
appellant's assertion that she and the veteran were perceived 
as "husband and wife" within their community, both in 
Alabama and in Ohio. 

4.  During the course of the common-law marriage the 
appellant and veteran separated on at least two occasions and 
did not live together as husband and wife in one common 
residence from the time of the last separation until the date 
of the veteran's death.

5.  The veteran moved from Ohio to Alabama without the 
appellant and was living there at the time of his death in 
February 1986; there is no indication of fault on the 
appellant's part as the cause of the last separation.

6.  The appellant has not remarried or held herself out as 
the spouse of another since the veteran's death.


CONCLUSION OF LAW

The appellant meets the criteria for recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.205 (1998). 

                                               
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on February [redacted] 1986, at the age of 
twenty-nine.  In August 1991, the appellant filed a claim for 
death benefits.  The RO denied this claim via an administrative 
decision issued in January 1992 which held, essentially, that 
a common-law marriage did not exist between the veteran and 
the appellant.  

The RO stated that the appellant had not demonstrated that 
the couple had a present intent to enter into the marriage 
relationship and that there had been no showing of public 
recognition of the common-law marriage.  The RO held that the 
absence of this required 'holding out' was shown by the 
appellant's use of the name [redacted], by the fact that the 
veteran's name did not appear on the birth certificates of 
three of the four alleged children of the couple and by the 
lack of any documents that indicated that the couple was 
husband and wife.

In August 1977, the veteran submitted a VA Form 22-1995 in 
which he stated that he had never been married, that a son 
had been born to him and the appellant in March 1977, and 
that she and the baby were living at the same address as he 
was.  At that time, he also submitted a VA Form 4138 in which 
he stated that the child was his child, that the child had 
been living in his household since his birth, that he was 
planning on being married on August [redacted] 1977, and that he 
would forward the marriage certificate at that time.  In 
December 1982, the veteran submitted a VA Form 22-1990 that 
indicated he was living in East Cleveland, Ohio.  The veteran 
did not check any box in the marital status section of the 
form, but he did list the appellant's four children as his 
dependents and indicated that the children were living with 
him.  In June 1983, the VA mailed a letter to the veteran at 
his Cleveland address.

The Board notes that the RO was in receipt of a District 
Counsel legal opinion that indicated that Alabama caselaw has 
held that, with regard to proving the existence of a common-
law marriage, the testimony of witnesses and documentary 
evidence need not be consistent and that a common-law wife 
need not adopt her husband's name.  The evidence of record 
does indicate that the appellant may have used the name Hamer 
sometimes as evidenced by the medical record dated in June 
1978 from the Eliza Coffee Memorial Hospital.  This record 
initially identified the appellant as having the veteran's 
last name but this was subsequently changed in one, but not 
all, places on the document to her last name.  This record 
also indicates in typed format (as opposed to the description 
in the Statement of the Case as "handwritten') that the 
veteran was the 'husband' of the appellant.  The appellant 
was also described as a housewife and they were noted to be 
living at the same address.

The appellant submitted a written statement in December 1996, 
in which she stated that at the time she began living with 
the veteran, and during the time that she was living with 
him, that they discussed the prospect of getting married on 
several occasions.  She stated that she considered herself to 
be the veteran's wife and that they were considered by the 
community to be married.  The appellant also stated in 
various written statements, dated in July 1993 and November 
1994, that the two had cohabited in Alabama from 1975 to 
1981, when she moved to Ohio without the veteran and that he 
subsequently followed her that same year and lived with her 
in Ohio until 1984, when he left to go back to Alabama 
because they were not happy and unable to get along.  She has 
further stated that they each shared in marital duties and 
responsibilities and that family and friends recognized them 
as a married couple.

The record also contains a number of statements from persons 
who knew the veteran and the appellant.  A VA Form 21-4171, 
dated in December 1982, was submitted by an Ohio friend of 
the couple.  She stated that she had known the two for ten 
months, that she saw them on a regular basis, that the 
veteran and the appellant were known as husband and wife, 
that neither had denied the marriage, that the appellant was 
known by the last name of the veteran, that she considered 
the two to be husband and wife based on a wedding ring on the 
appellant's finger, and that she had heard them refer to each 
other as husband and wife in July 1982.  Two other VA Forms 
21-4171 were submitted in December 1991 by women living in 
Alabama.  They each stated that the veteran and the appellant 
were generally known as husband and wife, that neither ever 
denied the marriage, that they considered themselves husband 
and wife, and that they had heard them refer to each other as 
husband and wife, in December 1975, and in April 1976, 
respectively.  Another woman submitted a written statement, 
dated in December 1992, in which she said that the appellant 
and the veteran were living together as husband and wife at 
the time of the twins' birth and that veteran lived with the 
appellant thereafter.

Subsequent to the Board's June 1996 remand, a field examiner 
conducted an investigation in early 1997.  He did not speak 
with the veteran's grandmother who had stated on the 
veteran's death certificate that he was never married; she 
was said to be residing in a nursing home.  It was noted that 
the veteran's father had died.  Two of the persons listed in 
April 1992 as having knowledge of the marital relationship 
were contacted and they confirmed that they considered the 
appellant to be the wife of the veteran.  No other persons on 
the long list of names could be reached by the investigator.  

The death certificate indicates that the veterans died of a 
gunshot wound to the chest and there evidence of record that 
the death was classified as a homicide.  After the June 1996 
Board remand, it was determined that the appellant was not 
involved in the slaying.  It was also determined that the 
Tennessee Valley Authority (TVA) had no employment records 
relating to the veteran.  The record also indicates that the 
RO confirmed in August 1998 that the Social Security 
Administration (SSA) had paid out benefits for the four 
children born to the appellant based on the earnings of the 
veteran.

Turning to the pertinent statutes and regulations, the term 
"surviving spouse" means a person of the opposite sex who is 
a widow or widower of the veteran, provided that the marriage 
meets the requirements of 38 C.F.R. §§ 3.1(j) and 3.50(b).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of their marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages other than by a ceremony are recognized, the 
evidence consists of affidavits or certified statements of 
one or both parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  That evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage.  38 C.F.R. § 3.205(a)(6).

In order to establish entitlement to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there is a separation due to misconduct of, or procured 
by, the veteran without the fault of the spouse.  Further, 
the appellant must not have remarried or held herself out as 
the spouse of another since the veteran's death.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.  Fault, or the absence of fault, 
is to be determined based on an analysis of conduct at the 
time of separation.  Gregory v. Brown, 5 Vet. App. 108, 112 
(1993).  Temporary separations will not break the continuity 
of cohabitation.  38 C.F.R. § 3.53(a).  The statement of the 
surviving spouse as to the reason for separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for the purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of cohabitation will not 
be considered as having been broken.  38 C.F.R. § 3.53(b).

In the present case, the appellant has not contended that she 
and the veteran were married in any type of ceremony, but 
rather that they entered into a common-law marriage by mutual 
assent.  The evidence of record indicates that during the 
majority of their cohabitation, the appellant and veteran 
resided together in the states of Alabama and Ohio, each of 
which recognizes the validity of certain common-law 
marriages.

Under Ohio law prior to October 19, 1991, a mutual agreement 
of marriage in praesenti made by parties competent to 
contract, accompanied and followed by cohabitation as husband 
and wife, as the result of which, the parties are treated and 
reputed as husband and wife in the community in which they 
reside, constitutes a common-law marriage.  Nester v. Nester, 
472 N.E.2d 1091 (1984).  Where there is no direct proof in 
reference to the formation of the contract of marriage in 
praesenti, testimony regarding cohabitation and community 
reputation tends to raise an inference of the marriage.  
Nester, at 1094.

Similarly, in Alabama, to enter into a valid common-law 
marriage, there must be "(1) capacity; (2) present agreement 
or mutual consent to enter into the marriage relationship, 
permanent and exclusive of all others; (3) public recognition 
of the existence of the marriage; and (4) cohabitation or 
mutual assumption openly of marital duties and obligations."  
Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 1990) (citing 
Copeland v. Richardson, 551 So. 2d 353 (Ala. 1989)); Downs v. 
Newman, 500 So. 2d 1062 (Ala. 1986).  The court in the Adams 
case specifically pointed to the existence of a wedding band 
as evidence supporting the existence of the common-law 
marriage.  That court also pointed out that a common-law 
marriage in Alabama is equal in validity to a ceremonial 
marriage and, that once the conditions of public recognition 
and cohabitation are met, the only ways to terminate a 
common-law marriage are by death or divorce, and not by one 
party simply changing his or her mind and moving out.  Citing 
Skipworth v. Skipworth, 360 So. 2d 975, 977 (Ala. 1978).

Statements submitted in support of the appellant's claim by 
herself and the veteran's former neighbors state that the 
couple resided together for many years and were generally 
known as husband and wife in their community.  The record 
also reflects that one person considered the veteran and the 
appellant to be married because of a wedding ring.  The 
veteran himself indicated in August 1977, shortly after the 
birth of the couple's first child, that he was planning to be 
married.  While none of these factors are individually 
determinative, the Board finds that that their cumulative 
effect is persuasive.  The Board therefore concludes that the 
appellant has established herself as the common-law surviving 
spouse of the veteran under both Alabama and Ohio law.  In 
arriving at its decision in this case, the Board has resolved 
any remaining doubt in favor of the appellant.  38 U.S.C.A. 
§ 5107(b). 

The Board next considers the issue of whether the appellant 
and the veteran lived together continuously from the date of 
their marriage to the date of the veteran's death.  Because 
the evidence shows that the veteran and the appellant were 
separated for the several months prior to the veteran's 
death, the Board must determine whether the exception to the 
continuous cohabitation requirement is applicable.  In this 
instance, based on the appellant's statements of record the 
Board finds that the separation was procured by the veteran, 
without the fault of the appellant.  The Board notes that 
such statements are to the effect that the veteran and the 
appellant separated by mutual consent, similar to the reasons 
for which they temporarily separated in 1981.  The Board is 
required to accept the appellant's statements as to the 
reason for the separation in the absence of evidence to the 
contrary.  See Gregory, supra.  There is no such evidence to 
the contrary in this case.  Accordingly, the Board concludes 
that the appellant was not at fault in the separation and 
that thus the exception to the continuous cohabitation 
requirement applies.

The appellant submitted a statement, dated in November 1994, 
that between the separation in 1984 and the time of the 
veteran's death in 1986, neither had attempted to marry 
anyone else.  There is no evidence of record to indicate that 
the appellant lived with another man after February 1986, or 
that she has held herself out as the spouse of another since 
that time.

As the appellant and veteran were legally married at the time 
of his death; the appellant was without fault in their 
separation; the marriage was not terminated by divorce and 
the appellant has reported not having been remarried or 
holding herself out as the spouse of another since the 
veteran's death, the criteria for recognition of the 
appellant as the veteran's surviving spouse have been met.  
38 C.F.R. §§ 3.50, 3.53. 


ORDER

The appellant may be recognized as the surviving spouse of 
the deceased veteran for purposes of establishing entitlement 
to VA death benefits.  This appeal is granted. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

